DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, in particular from paragraphs [0041] to [0057], numerous minor errors that were found in section 3 of the Office Action mailed June 2, 2020 in parent application 16/202,483 have also been found in this application.  In the instant case, the applicants are suggested to file a substitute specification similar to that submitted in the amendment dated September 2, 2020 in parent application 16/202,483.
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities:  in the 1st line of claim 23, replace “flairs” with “flares”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-3, 5-12, 14, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1 and new claims 21, 22, and 24-27, the applicants recite numerous instances of a new limitation “chordwise”, which is not clearly defined in the originally filed specification.  Since the applicants did not distinctly define the “chordwise” direction, and based on the broadest reasonable interpretation, the examiner interprets the direction to run from left to right along the core (or in such a manner that is transverse to the “spanwise” direction).  As a result, the limitation “chordwise” is deemed to be new matter.
Regarding new claims 21 and 24-26, the limitation “the first, second, and third serpentine sections” of the serpentine core is neither disclosed in the originally filed specification nor shown in the drawings, and thus this limitation is deemed to be new matter.
Regarding new claims 27 and 28, the limitations “the first column of slots” and “the second column of slots” are neither disclosed in the originally filed specification nor shown in the drawings, and thus it is not possible to determine the meaning of these limitations, which are also deemed to be new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, 14, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 and new claims 21, 22, and 24-27, the applicants’ numerous additions of the new limitation “chordwise” are unclear since this term is not clearly defined in the specification, nor is its relationship to the term “spanwise” (which is only recited once in the entire specification) clearly defined.  Correction and clarification are required.
Claim 28 recites the limitation "the bends" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11, 12, 14, and new claims 21-26 insofar as definite (in view of the 35 USC 112(a) and 35 USC 112(b) rejections) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tallman (US 2018/0050386), cited in the Information Disclosure Statement dated May 17, 2021.
Regarding independent claim 1, Tallman discloses an airfoil core (paragraphs [0026], [0045]-[0051], [0060], and [0074]-[0080]; and Figures 4, 5, 8, and 11), in which the airfoil core comprises the following structural features:
a hybrid skin core (Figure 4, 404), a tip flag core (Figure 4, 408), and a trailing edge core (Figure 4, 412) to form a first core portion; and
a leading-edge core (Figure 4, 402) and a serpentine core (Figure 4, 406) to form a second core portion.
As best can be determined in view of the 35 USC 112(a) and 35 USC 112(b) rejections, the cores are distributed in a “chordwise” direction (leading edge to trailing edge, as shown in Figure 4 of Tallman – from the left to the right), such that the hybrid skin core (404) and the trailing edge core (412) extend in a spanwise direction (interpreted from the top to the bottom in Figure 4), in which the tip flag core (408) extends in a chordwise direction along a tip of the airfoil core from the hybrid skin core (404) to the trailing edge of the airfoil core; and
a second core portion having a serpentine core (406) and leading edge core (402) distributed in a chordwise direction (see Figure 4 of Tallman), wherein the leading edge core (402) and the hybrid skin core (404) are aligned in a chordwise direction, and the serpentine core (406) is arranged along the pressure side of the airfoil core.
Regarding claims 2 and 3, these claims are written in “product-by-process” format, wherein the claims are limited by and defined by the process (in this instance, by a process of being “injection molded”), and determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production (see MPEP 2113).  In addition, the hybrid skin core (404) is arranged along a suction side, the serpentine core (406) is arranged along a pressure side, and the tip flag core (408) extends axially from the hybrid skin core (404) to a trailing end of the airfoil core radially outward of at least a portion of the serpentine core (406), as shown in Figures 4 and 5.
Regarding claims 5 and 7, a rod (see Figure 11) is inserted into the leading edge core (402) before forming the airfoil, wherein assembling the airfoil core includes a rod connecting the serpentine core (406) and the tip flag core (408), as shown in Figures 4 and 5.
Regarding claim 6, the hybrid skin core (404) and the trailing edge core (412) are connected at an inlet (see Figures 4 and 5).

Regarding claim 11, the core (insofar as definite in view of the 35 USC 112(b) rejection as to which “core” is intended) has heat transfer augmentation features (inclusive of any features on the core, such as protrusions (414) – see paragraph [0046]; and Figures 4 and 5).
Regarding claim 12, the serpentine core (406) is arranged radially inward of the tip flag core (408), and the tip flag core (408) extends between a pressure side and a suction side (see Figures 4 and 5).
Regarding claim 14, the leading edge core (402) is configured to form a plurality of cavities spaced radially along a leading edge due to the presence of a plurality of protrusions (414), as shown in Figures 4 and 5.
Regarding new claims 21-26, and as best understood and based on the new matter (35 USC 112(a)) rejections, the examiner is interpreting the first, second, and third serpentine sections of the serpentine core to be similar to features applied to independent claim 1 above, since the applicants’ drawings do not show any details of the first, second, and third serpentine sections.  As set forth in the above section, Tallman discloses an airfoil core (paragraphs [0026], [0045]-[0051], [0060], and [0074]-[0080]; and Figures 4, 5, 8, and 11), in which the airfoil core comprises the following structural features:
a hybrid skin core (Figure 4, 404), a tip flag core (Figure 4, 408), and a trailing edge core (Figure 4, 412) to form a first core portion; and

As best can be determined in view of the 35 USC 112(a) and 35 USC 112(b) rejections, the cores are distributed in a “chordwise” direction (leading edge to trailing edge, as shown in Figure 4 of Tallman – from the left to the right), such that the hybrid skin core (404) and the trailing edge core (412) extend in a spanwise direction (interpreted from the top to the bottom in Figure 4), in which the tip flag core (408) extends in a chordwise direction along a tip of the airfoil core from the hybrid skin core (404) to the trailing edge of the airfoil core; and
a second core portion having a serpentine core (406) and leading edge core (402) distributed in a chordwise direction (see Figure 4 of Tallman), wherein the leading edge core (402) and the hybrid skin core (404) are aligned in a chordwise direction, and the serpentine core (406) is arranged along the pressure side of the airfoil core.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and new claims 27 and 28 insofar as definite (in view of the 35 USC 112(a) and 35 USC 112(b) rejections) are rejected under 35 U.S.C. 103 as being unpatentable over Tallman (US 2018/0050386).
Regarding claims 9 and 10, Tallman fails to teach that a rod extends from the leading edge core to a feature outward of the tip flag core, as well as a second rod that extends radially outward of the serpentine core to the feature.  However, it would have been obvious to one of ordinary skill in the art to include one or more rods extending through any of the cores and adjacent the features to provide high strength and secure connections, in order to maintain precise positioning, and thus improving securement of all the core features together for a subsequent casting process (see paragraph [0051]).
Regarding new claims 27 and 28, Tallman fails to explicitly teach the first and second columns of slots, which are neither disclosed in the originally filed specification nor shown in the drawings.  However, it would have been obvious to one of ordinary 

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on January 14, 2022.  With the exception of one of the specification objections (see above section 1), the amendment overcomes prior objections to the specification and claims, as well as the prior 35 USC 112(b) rejections.  However, the applicants are requested to file a substitute specification to overcome the objection to the specification in section 1.  In addition, a new objection to claim 23 is raised in above section 2.  Furthermore, additional 35 USC 112(a) and 35 USC 112(b) rejections are raised by the applicants’ amendments to independent claim 1 and addition of new claims 21-28.  The applicants have cancelled claims 4, 13, and 15-20, and have added new claims 21-28.  Claims 1-3, 5-12, 14, and 21-28 are currently under consideration in the application.

Applicants’ arguments with respect to claims 1-3, 5-12, 14, and 21-28 have been considered but are moot because the arguments do not apply to the new 35 USC 112(a) and 35 USC 112(b) rejections, as well as the newly underlined portions applied above in the 35 USC 102(a)(1) and 35 USC 103 rejections addressing the applicants’ new amendments to independent claim 1 and addition of new claims 21-28.

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 26, 2022